DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response for Election/Restrictions
Applicant's election with traverse of Group III (claims 15-20) in the reply filed on 06/21/2022 is acknowledged. Non-elected Group I (claims 1-14) and Group III (claims 21-25) are withdrawn from consideration.  Since the applicant did not point out errors of restriction; therefore, the restriction will be treated as without traverse.  
The requirement is still deemed proper and is therefore made FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/09/2022 (2).  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

	
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cornfield (US 6360654 B1), in view of Bourbeau et al. (US 2013/0037553 A1).
	Regarding claim 15, Cornfield discloses 
A cookware assembly (multi-purpose cookware, tittle) comprising: 
a cooking vessel (cooking vessel 21, fig.2); 
a cover (cover, fig.2) configured to be positioned on the cooking vessel (cooking vessel 21, fig.2); and 
a steamer (rack 51, fig.2) configured to be positioned in the cooking vessel (cooking vessel 21, fig.2).

    PNG
    media_image1.png
    586
    558
    media_image1.png
    Greyscale

However, Cornfield does not disclose a utensil configured to rest on the cooking vessel.
Bourbeau discloses a cookware assembly (cooking assembly 300, fig.1) comprising: an utensil (utensil 200, fig.1) configured to rest on a cooking vessel (cooking vessel 100, fig.1).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a cookware assembly of Cornfiled, by including an utensil configured to rest on a cooking vessel, as taught by Bourbeaul, in order to make the parts in place.

Regarding claim 16, Bourbeau discloses 
the utensil (utensil 200, fig.1) includes an engagement member (lower portion 206, fig.1) engaging with the cooking vessel (cooking vessel 100, fig.1) when the utensil (utensil 200) is resting on the cooking vessel (cooking vessel 100).

Regarding claim 17, Cornfield discloses
the steamer (rack 51, fig.2) includes a bottom surface and a side wall [fig.3 shows the rack 51 has a bottom bottom surface and side wall], and wherein the steamer (rack 51) is provided with a plurality of openings on one of the bottom surface or the side wall [fig.3 shows the rack 51 has a plurality of opening on the bottom surface or side wall].

Regarding claim 18, Cornfield discloses 
the steamer (rack 51, fig.2) is positioned in the cooking vessel (cooking vessel 21, fig.2).
Bourbeau discloses the utensil (utensil 200, fig.1) is configured to be positioned over the side wall of the cooking vessel (cooking vessel 100, fig.1) when the utensil (utensil 200) is resting on the cooking vessel (cooking vessel 100).

Regarding claim 19, Cornfield discloses 
the steamer (rack 51, fig.1) is provided with a plurality of additional openings on the side wall [fig.3 shows the rack 51 has a plurality of opening on side wall].


Regarding claim 20, Cornfield discloses 
the cooking vessel (cooking vessel 21, fig.2) comprises an interior, an exterior, a vessel side wall and an elongated handle extending outwardly from the exterior [fig.2 shows a cooking vessel 21 has an interior, an exterior, and a vessel side wall and an elongated handle locates outwardly from the external], and wherein the vessel side wall is configured to surround the steamer (rack 51, fig.1) when the steamer (rack 51) is positioned in the cooking vessel (cooking vessel 21). [fig.2 shows the rack 51 is surrounded/positioned by/in the cooking vessel 21].

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 15-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17577249. 
Present Application 17690342
Copending Application No. 17577249
15. A cookware assembly comprising: a cooking vessel; a cover configured to be positioned on the cooking vessel; a utensil configured to rest on the cooking vessel; and a steamer configured to be positioned in the cooking vessel.

16. The cookware assembly of claim 15, wherein the utensil includes an engagement member engaging with the cooking vessel when the utensil is resting on the cooking vessel.

17. The cookware assembly of claim 15, wherein the steamer includes a bottom surface and a side wall, and wherein the steamer is provided with a plurality of openings on one of the bottom surface or the side wall.

18. The cookware assembly of claim 17, wherein the utensil is configured to be positioned over the side wall of the steamer when the utensil is resting on the cooking vessel and when the steamer is positioned in the cooking vessel.

19. The cookware assembly of claim 17, wherein the steamer is provided with a plurality of additional openings on the side wall.

20. The cookware assembly of claim 15, wherein the cooking vessel comprises an interior, an exterior, a vessel side wall and an elongated handle extending outwardly from the exterior, and wherein the vessel side wall is configured to surround the steamer when the steamer is positioned in the cooking vessel.
1. A cookware assembly comprising: a cooking vessel comprising an interior, an exterior, a vessel side wall and an elongated handle extending outwardly from the exterior; a cover; and an opening defined between the cover and the cooking vessel side wall when the cover is situated on the cooking vessel.

2. The cookware assembly of claim 1, further comprising: a utensil having a handle and an implement; wherein the handle of the utensil cooperates with the elongated handle of the cooking vessel while the implement resides within the interior of the cooking vessel when the cover is on the cooking vessel.

3. The cookware assembly of claim 2, wherein the cover comprises a gap through which a portion of the utensil is extendable when the cover is on the cooking vessel and the utensil resting on the elongated handle.

4. The cookware assembly of claim 2, wherein the vessel side wall comprises a cutout above the elongated handle through which a portion of the utensil is extendable when the cover is situated on the cooking vessel with the utensil resting on the elongated handle.

5. The cookware assembly of claim 1, wherein the cover comprises a gap and the vessel side wall comprises a cutout above the elongated handle, the gap and cutout being adapted to align to create the opening.

6. The cookware assembly of claim 5, further comprising a utensil, wherein a portion of the utensil is extendable through the opening when the cover is situated on the cooking vessel with the utensil resting in relation to the elongated handle.

7. The cookware assembly of claim 5, wherein the cooking vessel further comprises one or more side cutouts on the vessel side wall other than above the elongated handle.

8. The cookware assembly of claim 7, wherein the cover can be placed on the cookware assembly in each of different positions, the different positions comprising: a first position, wherein the gap on the cover aligns with the cutout on the vessel sidewall; and a second position, wherein the gap on the cover aligns with one of the one or more side cutouts on the cooking vessel.

9. The cookware assembly of claim 8, wherein the different positions further comprise a third position, wherein the gap on the cover aligns with a portion of the cooking vessel without a cutout or a side cutout.

10. The cookware assembly of claim 7, further comprising a spout associated with at least one of the one or more side cutouts.

11. The cookware assembly of claim 5, further comprising a utensil, wherein the cooking vessel further comprises an engagement member for engaging the utensil.

12. The cookware assembly of claim 1, further comprising an auxiliary vessel, the auxiliary vessel comprising a bottom surface and a side wall extending upwardly from the bottom surface.

13. The cookware assembly of claim 12, wherein the auxiliary vessel comprises a steamer having a plurality of openings on one or more of the bottom surface and/or the side wall.

14. The cookware assembly of claim 12, wherein the auxiliary vessel further comprises one or more legs extending from the bottom surface to raise the bottom surface of the auxiliary vessel above an interior bottom surface of the cooking vessel.

15. The cookware assembly of claim 1, further comprising a drip surface on an underside of the cover.

16. The cookware assembly of claim 1, further comprising a support handle that extends outwardly from the cooking vessel opposite the elongated handle.

17. The cookware assembly of claim 11, wherein the engagement member is located on the elongated handle, and the engagement member cooperates with a corresponding engagement member on the utensil.

18. The cookware assembly of claim 17, wherein one of the engagement member and the corresponding engagement member comprises an extension and the other comprises a depression or aperture adapted to receive the extension.

19. A cookware assembly comprising: a cooking vessel comprising an interior, an exterior, a vessel side wall and an elongated handle extending outwardly from the exterior; a cover; an opening defined between the cover and the vessel side wall when the cover is situated on the cooking vessel; and an engagement member disposed on the elongated handle that is capable of engaging a utensil that extends through the opening when the cover is situated on the cooking vessel.



Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of copending Application No. 17577249 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of copending Application No. 17577249.

Claims 15-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No.11278148.
Present Application 17690342
U.S. Patent No.11278148
15. A cookware assembly comprising: a cooking vessel; a cover configured to be positioned on the cooking vessel; a utensil configured to rest on the cooking vessel; and a steamer configured to be positioned in the cooking vessel.

16. The cookware assembly of claim 15, wherein the utensil includes an engagement member engaging with the cooking vessel when the utensil is resting on the cooking vessel.

17. The cookware assembly of claim 15, wherein the steamer includes a bottom surface and a side wall, and wherein the steamer is provided with a plurality of openings on one of the bottom surface or the side wall.

18. The cookware assembly of claim 17, wherein the utensil is configured to be positioned over the side wall of the steamer when the utensil is resting on the cooking vessel and when the steamer is positioned in the cooking vessel.

19. The cookware assembly of claim 17, wherein the steamer is provided with a plurality of additional openings on the side wall.

20. The cookware assembly of claim 15, wherein the cooking vessel comprises an interior, an exterior, a vessel side wall and an elongated handle extending outwardly from the exterior, and wherein the vessel side wall is configured to surround the steamer when the steamer is positioned in the cooking vessel.
1. A cookware assembly comprising: a cooking vessel comprising an interior, an exterior, a vessel side wall and an elongated handle extending outwardly from the exterior; a cover; an opening between the vessel side wall and the cover; and a utensil comprising a handle and an implement, wherein the handle of the utensil cooperates with the elongated handle of the cooking vessel to permit the handle of the utensil to rest in relation to the elongated handle on the exterior of the cooking vessel while the implement resides within the interior of the cooking vessel when the cover is on the cooking vessel, wherein the utensil extends outwardly from the opening along the elongated handle of the cooking vessel, and wherein one of the utensil and the cooking vessel includes a first mating engagement member comprising an extension, and the other one of the utensil and the cooking vessel includes a second mating engagement member comprising a depression or aperture adapted to receive the extension.

2. The cookware assembly of claim 1, wherein the cover comprises a gap through which a portion of the utensil is positioned when the cookware assembly is closed with the utensil resting on the elongated handle.

3. The cookware assembly of claim 1, wherein the vessel side wall comprises a cutout above the elongated handle through which a portion of the utensil is positioned when the cookware assembly is closed with the utensil resting on the elongated handle.

4. The cookware assembly of claim 1, wherein the cover comprises a gap and the vessel side wall comprises a cutout above the elongated handle, the gap and cutout being adapted to align to create the opening through which a portion of the utensil extends when the cookware assembly is closed with the utensil resting in relation to the elongated handle.

5. The cookware assembly of claim 4 wherein the cooking vessel further comprises one or more side cutouts on the vessel side wall other than above the elongated handle.

6. The cookware assembly of claim 5 wherein the cover is configured to be placed on the cookware assembly in one of at least three different positions, the positions comprising: a first position where the gap on the cover aligns with the cutout on the vessel sidewall; a second position, wherein the gap on the cover aligns with one of the one or more side cutouts on the cooking vessel; and a third position, wherein the cutout on the cover aligns with a portion of the cooking vessel without a cutout or a side cutout.

7. The cookware assembly of claim 5 further comprising a spout associated with at least one of the one or more side cutouts.

8. The cookware assembly of claim 1, wherein the elongated handle comprises a trough in which the handle of the utensil rests.

9. The cookware assembly of claim 8, wherein the handle of the utensil has a convex curvature and the trough of the elongated handle has a concave curvature that is a negative of the convex curvature of the handle of the utensil.

10. The cookware assembly of claim 1, further comprising an auxiliary vessel, the auxiliary vessel comprising a bottom surface and a side wall extending upwardly from the bottom surface.

11. The cookware assembly of claim 1, wherein the auxiliary vessel comprises a steamer having a plurality of openings on one or more of the bottom surface and the wall.

12. The cookware assembly of claim 10, wherein the auxiliary vessel further comprises one or more legs extending from the bottom surface to raise the bottom surface of the auxiliary vessel above an interior bottom surface of the cooking vessel.

13. The cookware assembly of claim 1 comprising a drip surface on an underside of the cover.

14. The cookware assembly of claim 1, further comprising a trivet, the trivet having a top and a bottom.

15. The cookware assembly of claim 14, wherein the top of the trivet is concave and fitted to a bottom of the cooking vessel.

16. The cookware assembly of claim 14, wherein the trivet comprises a material taken from the group consisting of wood, a high temperature polymer, a silicone containing material and glass and is adapted for use as a cutting board.

17. The cookware assembly of claim 1, further comprising a support handle that extends outwardly from the cooking vessel opposite the elongated handle.

18. The cookware assembly of claim 1, wherein the mating engagement member associated with the utensil is located closer to a junction of the handle of the utensil and the implement of the utensil than an end of the handle of the utensil.




Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed subject matter of the present applicant and that of U.S. Patent No.11278148 are substantially the same and the claimed subject matter of the present application would have been obvious to one of ordinary skill in the art based on the claimed subject matter of U.S. Patent No.11278148.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Prommel et al. (US 20160066743 A1) discloses “Cooking Pot with Straining Lid and Spoon Support” 
Smith (US 20140197186) discloses “Cookware Item with Spoon Receiving Recess”.
Lee (US 20180271331 A1) discloses “Cookware Article and Utensil Handle”.
Adams (US 5943947) discloses “Cooking Apparatus having special ports”.
Cangioli (US 6796221 B1) discloses “Electric Toaster”.
Chuang et al. (US 6973871 B1) discloses “Electric Toaster”.
Wilk (US 6182557 B1) discloses “Auxiliary Cooking Surfaces”.
Cuomo et al. (US 5819640) discloses “Chafer Structures and Assembly for use in food service”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG NGUYEN whose telephone number is (571)270-1834.  The examiner can normally be reached on Monday-Friday (8.00am-5.00pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PHUONG T NGUYEN/Primary Examiner, Art Unit 3761
07/04/2022